Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites and/or in lines 4 and 8 which causes ambiguity in the claim. It is unclear if it is required or not (the phrase and the phrase or are opposite). For examination purpose, they will be treated as “or”.
Dependent claims 2-12 are rejected based on their dependency on a rejected base claim 1.
For the similar reason as claim 1, claim 9 is rejected for the phrase “and/or”.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 9, 10-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benaissa et al. (US 8,753,941 B1; hereinafter “Benaissa”).
 
In re claim 1, Benaissa discloses a method of fabricating a cascode amplifier (figs. 1A-1D, 2A-2K, 3A) (C. 1, L. 30-35; C. 5, L. 36-43) including a common-source device 56 (figs. 1A-1D and 3A; the low voltage gain transistor 56 is a common-source transistor as the input is applied at the gate VGG and the output VLOW from the drain. C. 3, L. 16-21; C. 5, L. 36-43) and a common-gate device 58 (figs. 1A-1D and 3A; the high voltage transistor 58 is a common-gate transistor as it amplifies the input voltage VLOW at the source to VOUT at the drain. C. 3, L. 16-21; C. 5, L. 36-43), the method comprising 
performing one or more of ion implantation of a well of the common-source device, ion implantation of a source extension and/or drain extension of the common-source device, or a halo ion implantation of the common-source device with one or more of a different ionic species, a different dosage, a different energy, or a different tilt angle than a corresponding one or more of ion implantation of a well of the common-gate device, ion implantation of a source extension and/or drain extension of the common-gate device, or a halo ion implantation of the common-gate device (fig. 2G shows a p-type dopant 114 such as boron or BF2 is implanted at an angle to form pockets 118 on the source and drain extensions 86 of the LV transistor; C. 4, L. 38-41. Furthermore, fig. 2B shows an n-type dopant 66 such as phosphorus or arsenic or a combination thereof is implanted to form the high performance asymmetric nmos transistor 58 extension 72; C. 3, L. 65-67, C. 4, L. 1-3. Thus the common-source device 56 has pocket implants or halo implants 118 on the drain extension side with an ionic species boron implanted at a tilt angle. However, the common-gate device 58 does not have any pocket or halo implants on the drain extension side, e.g. on the right side of the gate which is covered by the photo resist pattern 110 in fig. 2G).

In re claim 7, Benaissa discloses the method of claim 1 further comprising creating a doping profile on a source side of the well of one of the common-source device and common-gate device 58 that is asymmetric with respect to a drain side of the well of the one of the common- source device and common-gate device (see fig. 2B).

In re claim 9, Benaissa discloses the method of claim 1 further comprising creating a doping profile of a source and/or drain of the common-source device is different than a doping profile of a source and/or drain of the common-gate device (see fig. 2B).

In re claim 10, Benaissa discloses the method of claim 1 further comprising forming a module for an electronic device (e.g., integrated circuit module) including the cascode amplifier (see abstract).

In re claim 11, Benaissa discloses the method of claim 10 further comprising forming an electronic device including the module of claim 10 (see abstract).
In re claim 12, Benaissa discloses the method of claim 10 further comprising forming a radio frequency device including the module of claim 10 (e.g. two-way radios; C. 1, L. 13-29; i.e., the RF power amplifier circuit; C. 1, L. 30-31).

In re claim 13, Benaissa discloses a method of fabricating a cascode amplifier (figs. 1A-1D, 2A-2K, 3A) (C. 1, L. 30-35; C. 5, L. 36-43) including a common-source device 56 (figs. 1A-1D and 3A; the low voltage gain transistor 56 is a common-source transistor as the input is applied at the gate VGG and the output VLOW from the drain. C. 3, L. 16-21; C. 5, L. 36-43) and a common-gate device 58 (figs. 1A-1D and 3A; the high voltage transistor 58 is a common-gate transistor as it amplifies the input voltage VLOW at the source to VOUT at the drain. C. 3, L. 16-21; C. 5, L. 36-43), the method comprising 
fabricating one of the common-source device and common-gate device with one of
a gate oxide thickness of the one of the common-source device and common-gate device that is thicker than the gate oxide thickness of the other of the common-source device and common-gate device (see fig. 3A), 
a gate oxide thickness proximate a drain of the one of the common-source device and common-gate device that is thicker than the gate oxide thickness proximate a source of the one of the common-source device and common-gate device, 
or 
a doping profile on a source side of a well of one of the common-source device and common-gate device that is asymmetric with respect to a drain side of the well of the one of the common-source device and common-gate device.

In re claim 14, Benaissa discloses the method of claim 13 further comprising forming a module for an electronic device including the cascode amplifier (e.g., integrated circuit module; see abstract).

In re claim 15, Benaissa discloses the method of claim 14 further comprising forming an electronic device including the module of claim 14 (see abstract).

In re claim 16, Benaissa discloses the method of claim 14 further comprising forming a radio frequency device including the module of claim 14 (e.g. two-way radios; C. 1, L. 13-29; i.e., the RF power amplifier circuit; C. 1, L. 30-31).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benaissa, as applied to claim 13 above and further in view of Burr et al. (US Patent No. 6,121,666 A; hereinafter “Burr”).

In re claim 15, Benaissa discloses the method of claim 1 outlined above.
Benaissa does not teach fabrication one of the common-source device and common-gate device with a gate oxide thickness proximate a drain of the one of the common-source device and common-gate device that is thicker than the gate oxide thickness proximate a source of the one of the common-source device and common-gate device.
In the same field of endeavor, Burr discloses a method of fabrication an asymmetric MOS device (figs. 1A-1C) wherein the MOS device has a gate oxide (240) with a gate oxide thickness (250) proximate a drain (238) of the MOS device thicker than the gate oxide thickness (252) proximate a source (236) of the MOS device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Burr into the field-effect transistor of Benaissa. One would have been motivated to do so as Burr teaches the region of thin gate oxide (the notch region) provides a higher gate capacitance than the remaining thicker regions of gate oxide. Thus, the channel region under the notch region of gate oxide has a relatively high concentration of mobile charge carriers (r) in the channel region. When such device is designed with the notch gate oxide above a short channel pseudo-FET, as described, the drive current is increased due to the high concentration of mobile charge carriers in the short channel pseudo-FET region. Thus, the present invention improves on the above-described asymmetric device by increasing the device's drive current locally under the notch (C. 3, L. 37-50 of Burr).



Allowable Subject Matter
Claim 17 is allowed.
Claims 2-5, 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the prior art of record discloses claimed subject matter of claims 8 and 17 including different well doping profiles of the common –source device and the common gate device of a cascode amplifier.
None of the prior art of record discloses claimed subject matter of claim 2 including doping one of the common-source device and common-gate device with a dopant that changes a growth rate of a gate oxide of the one of the common-source device and common-gate device relative to the other of the common-source device and common-gate device
Dependent claims 3-5 are objected to based on their dependency on claim 2.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILUFA RAHIM whose telephone number is (571)272-8926.  The examiner can normally be reached on M-F 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571-270-3035; M-F 9am-5pm PST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NILUFA RAHIM/Primary Examiner, Art Unit 2893